Paso touity OURS DO MCPT Document 20-1 Filed 04/22/21 Page 1 of 4 Page 285

sae
F nn 8c,

Nikki Alvarez-Sowles, Esq.

Pasco County Clerk & Comptroller

>, ates Ae
es
rt Noe

 

New Search Expand All

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Number Filed Date Case Type Status . Contested
§12018C O003528COAR WS i
[2015CO00sEzECOAKWS] 10/09/2015 County Ordinance 11-D CLOSED NO
Charge Seq # Description Date Phase Trial
1 COUNTY GRDINANCE 02/25/2018 Court:Bond Estreatura No Trial
Party Name Party Type Attorney Bar Ib
JONES, ROBERT ARTHUR ll Search
This Part —! DEFENDANT
JONES, DONNA SONDSMAN
JONES, ROBERT ARTHUR Search This
Pa ALSO KNOWN AS
| Dockets CC} j
Page: 1 _—_ ALL| ¥
Image Doc # Action Date Description | Pages
027252016 ESTREA? BOND - NO CAPIAS:
02/25/2046 MOTION: CONTINUANCE FROM DEFENDANT 1
a 02/15/2046 NOTIGE RETURNED: NOT DEL AS ADDR UNABLE TO FORWARD 2
02/03/2016 NOTICE OF ARRAIGNMENT - 022516 09:00 A.M.
® 02/03/2016 NGTICE NOK 1
01/08/2046 REGEIPT: 0112.00 #4699991 CASH BOND OTHER
iy 01/06/2016 CAPIAS RETURNED EXECUTED 010416 3
ey 01/06/2016 COMPLAINT WARRANT, FALIURE TO APPEAR CCPD 2
01/05/2016 BONDOUT: 000113 1
Ee) 01/05/2016 CASH APPEARANCE BOND 000113 8Y DONNA JONES 237694 1
> 12/2272015 CAPIAS TO SHERIFF FTA ARN 121745 4
42/22/2016 BOND SET AT: 000113 1
12/0 F015 ORDER TO ISSUE CAPIAS FTA ARRAIGNMENT
42/1 7/72015 BOND AMOUNT/COUNT 000113 1
10/09/2016 COUNTY ORDINANCE RV'S BOATS, TRAILERS 1
10/09/2015 FINE QUE: 110415
10/05/2015 AMOUNT QUE BEFORE COURT: 000148.00
10/05/2015 NOTICE OF ARRAIGNMENT 121715 09:00 AM
10/08/2015 JURISDICTION: 02/CEO

 

 

 

 

 

 

 

 
  

 

 

[Financia Summary

** Pursue lo Florida Statutes and Florida Rules of Court Procedure, records that hase been desiunated as expunged. sealed or confidential may aot be available through this service For additional mformation on specific records please
contact the Clerk of Court,

 

Reopen History

 

https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=MasgE9vBoY5N31.,. 4/16/2021
Paste Dany OURS > DOM-CPT Document 20-1 Filed 04/22/21 Page 2 of 4 Pagerle 4245

https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?query=MasgE9vBoYSN3L.. 4/16/2021
Case 8:21-cv-00555-SDM-CPT Document 20-1 Filed 04/22/21 Page 3 of 4 PagelD 125

PASCO COUNTY COMPLAINT AFFIDAVIT

x}

PSO FLO 510000

(Cl NPR PD FLO 510200

1] PR PDFLO 510400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i [1 bc PD FLO 510100 ["] zpb FLO 510300 [7 FHP FLo 278000
OBTS NUMBER FELOnr GD. ORD, ‘SHIFT SECTOR SEG, TWR, RNG. AGENCY REPORT NUMBER *
DIA\WOANVTS | Ee eae 2ND {12 | 16-000387
cree J] 1. Fetony [AY 3. nase, [] soamunice [J 7. vor, (sce mer, , AGENCY ARREST NUMBER
we heer” [U2 mare reton } a.naso, resracly ». omeR [| o. Priooaste cause ADULT [J JUVENILE
z Th [_] manpaTory APPEARANCE suvenne | BEQUEST Fort [] carus [_] summons REVIEWED BY ASSISTANT STATE ATTORNEY
z SRL ONE [(] sor manoaTory aPreanancE NON ARRESI REF, T] caurows [wane [) ev. Preur x DATE
g LOCATION OF ARREST (INCLUDE MAME OF BUSIVESS) LOCATION OF OPFENSE (BUSINESS NAME, }
=| 3810 HEADSAIL DR, NEW PORT RICHEY, FL 34652 3810 HEADSAIL DR, NEW PORT RICHEY, FL 34652 .
’ 2 DATE OF ANREST ME OF ARREST BOOKNO DA BOOKING TIME VAL DATE AR TE WEAPONSEED © WEAPON Type F.P.S.S. Notiflad Ely Kin
01/04/2016 | 17:25 oe, S512, [vs Bn NOT APPLICABLE CJ vv. Dh etderty F Handicap
SAL MIMBER ‘SPN NUMBER FOLE NUMER Od. NUMBER FalAUMEEA
c | |
0F, Teo G7 _Demeste Related YOON
NAME (LAST, FIRST, MIDDLE] ALIAS Convicted Sexual Chy on
JONES, ROBERT ARTHUR III JONES, ROBERT ARTHUR I Predator / Offender
Aace H- HISPANIC CODE [* DATE +. [AcE HEIGHT WEIGHT EYE COLOR HAR CoLoR COMPLEXON [AUD
Tovar GAMERA mow f Ww Mt | ‘ior 38 5'70" | 279 BROWN BLACK MED | HEAVY
SCARE, MARKS, TATTOOS, ETC. °
E . . . . ALCOHOL INFLUENCE ry oy
2 . DRUG INFLUENCE *
o PHVSIGAL ADDRESS (STREET & APT) (cary . . {STATE} 1 PHOME - = cone
#13810 HEADSAIL DR, NEW PORT RICHEY, FL 34652 (904) 881-0767 | Hcowiy Soorerbare | '.2
. ag MALING ADDRESS (STREET 6 APT #) a . ‘cm: “* STATE} Fee PHONE - J ADDRESS souRcE . =
: we ba, oe ‘ ‘DEFENDANT.
BUSINESS ADDRERS [NAME & STREET} (cary) STATE] Fa PHONE : ‘OCELIPATION, : =
SELF EMPLOYED are JONES TILE/ ST cu
DRIVERS HtENGe orarey SOGUM, SECURITY NUMBER WS NUMBER PLAGE OF BIRTH . ORUENSHBA sy cS .
? . ee, +. ean
iat US VES D.wem
NAME LAST, FIRST, MIDOLE) RACE TORESTED aOR? ma
i . ry ne 4 ~ ~
Qo o zs.
3, | COUDEFENDANT NAME (LAST, FRST, — FACE .* 3, _ 4 :
3 ramp me " 2 Aung ae a
p - je. fy Saver tf oy
OG PARENT C] omen NAME OF PARENT OR CUSTOOWN (LAST, FIRST, MIDDLE) ae 5 ¥ i] RESDENTUL PHONE 9 hp cn ar)
[] t2cu evetooun . : a ~ ‘c i , os So Y tt 4
| ADDRESS (STREET, APT MMIEER) Fl . TONE, 2 Fe
S WOTIFIED BY [NAME] we BATE THE 7 ne Ww
8 : . | ices
RELEASED TO (NAME} ' > PRELATIONSH@ 4 = ; DATE - a ail a
. ae : t 7 a 4 Co. ‘, ~ i . . &
‘CHARICE DEACRIETION » - 0 . iP] Fa Gen STATUTE VIOLATION NUMBER aot REG E GOURT CASE o “
WARRANT, FAILURE TO APPEAR oy flew 1904.31 ee 5015 mossy Cot S.
ACTRITY » ABELL AL SMUGGLE K. DISPENSES MMANUFACTURE 2 OTHER gobe AMOUNT pv Toe . Dp. _ | By BARESTURATE HALL Pp, ANALIA! U4, UNKNOWN | CODE
a Poroscess OS Ae eur DETRENTE curate, N at a | A WPNET AMS Eienon acount ey aenmene 7 OUTER N
s GHARGE DESCAPTION mo : Ct rs. cin, | STATUTE MOLATION Nig NCIC A ‘COURT CASE #
° we os DD oan PN to
‘ "SELL SSMEGBLE K.DSPENSE is MANUFACTURE 2-OTHER  GOOE AOUNT ? OPE PGARTURATE G.HALLUGHOGEN — P.PARAPHERNALA? “U.UniKNGWN | CODE
Bc hone Sean oem “meer a | Bene Le EE REO Tae
&| REQUEST FOR INVESTIGATIVE costs RECOVERY | THE UNDERSIGNED CERTIFIED AND SWEARS THAT HE/SHE HAS JUST AND REASONABLE GROUNDS TO BELIEVE AND DOES BELIEVE
wi FSS 938,27(4) THAT THE ABOVE-NAMED DEFENDANT COMMITTED THE FOLLOWING VIOLATION OF LAW; °
Blows # 4e34 | oNTHE aay og January 2016 at 5:24 Gam Blows
x — . eof :
# of Investigative hrs. G9 = a.
g ’ 2 eae $82.00 (SPECIFICALLY INCLUDE FACTS CONSTITUTING CAUSE FOR ARREST)
On 01/04/2016 at approximately 1725 hours, I came into contact with the defendant at hie
5 xyesidence in response to warrant. Upon confirming the defendant- s identity, it was revealed the
ii defendant had a Pasco County warrant for Failure to Appear for Boate/RV’s/Trailer citation,
5 The warrant had $113.00 bond. the Warrant was confirmed by Teletype operator 3523. The
8 defendant was placed under arrest and transported te Land 0° Lakes Central Jail without
6; dncident.
aI.
a
9
= . + eo pod et a o-
. . P.C, EXISTS FOR CHARGE(S) JUDGE'S SIGNATURE OATE
LAGREE TO APPEAR AT THE TIME AND PLAGE DESIGNATED WHEN | AM NOTIFIED TO ANSWER THE OFFENSE CHARGED OR TO PAY THE FINE SUBSCRIBED. 1 UNDERSTAND THAT SHOUEDI WILLFULLY FAIL FO
w APPEAR BEFORE THE COURT AS REQUIRED ONCE | AM NOTIFIED, THAT | MAY BE HELD IN CONTEMPT OF COURT AND A WARRANT FOR MY ARREST SHALL BE ISSUED. IF CITED FOR A CIVIL INFRACTION, | AGREE
2 TO APPEAR BEFORE THE COUNTY COURT OR COMPLY WITH THE REQUIREMENTS FOR PAYING THE FINE AND MEETING ANY OTHER: SPECIFIED CONDITIONS AS. INDICATED ON THE BACK SIDE OF THIS, AFFIDAVIT, |
9 SIGNATURE OF DEFENDANT J JUVENILE AND PARENT OF GUSTODIAN . "
~ HOLD FOR OTHER AGENCY VERIFIED BY BIGHT THoM OATE VICTIM NOTIFIED BONE CHARGE # BOND CHARGE o
WARNING jane: ves[] xo a] Ra. \ VAS
w z : S| BOND TYEE ~~ a surnry 5. CERT, TYPE
2 1 SSvaicaereaae Jz RRL Rom |
& UNDER PENALTIES OF PERJURY, 1 DECLARE THAT | HAVE READ THE Gi] RETURNABLE COURT DATE RETURNABLE COURT TIME Can
| FoRegbans OcUMENT) AND THAT THE Fars STATED IN IT ARE TRUE, 8 Gen
= x BEST OF My KNOWLEDGE AND BELIEF. g 5 DATE RELEASE TRE aw
Q 2 a Ops,
a >
Vrowiy <) Collin 437 * pana na — 2
AME (PRINTED) YF cist i lor! 4

 

 

PSO 30172E (Rev. 1014)

CLERK OF COURT

 
Case 8:21-cv-00555-SDM-CPT Document 20-1 Filed 04/22/21 Page 4 of 4 PageID 126

, From; Teletype 727 B15 7048 01/05/2016 19:16 #418 P.OO1/001
Low, oo
— CMS PN Por on, atx . 1p JOE.

MeCORIVED
IN. THE COUNTY COURT DEC 28 ns THE STATE OF FLORIDA

OF THE SIXTH JUDICIAL CIRCUIT
IN AND FOR PASCO COUNTY, FLORIDA PSC WARRAN
FY TS

CAPIAS UNIT
STATE OF FLORIDA CASE NO. 1503528COAWS 19
UCN:
VS. SPN.NO. 00717976 ARN: OT155
ROBERT ARTHUR III JONES RAC: W SEX: M  D.O,B. 1977
3810 HEADSAIL DR HGT: 9' 99" WGT: 999 LBS.
NEW PORT RICHEY FL 34652 EYES: XXX HAIR: XXX SKIN: MED

TO ALL’ AND SINGULAR THE SHERIFFS OF THE STATE OF FLORIDA, SPECIAL, AGENTS OF THE
FLORIDA DEPARTMENT OF LAW ENFORCEMENT AND STATE ATTORNEY'S INVESTIGATORS, OF THE
SIXTH JUDICIAL CIRCUIT; GREETINGS:

5

YOU ARE HEREBY COMMANDED TO TAKE ROBERT ARTHUR | ‘It JONES
AND HIM/HER SAFELY KEEP, SQ THAT YOU HAVE HIS/HER BODY BEFORE THE JUDCE OF THE
COUNTY COURT OF THE STATE OF FLORIDA, FOR THE COUNTY OF PASCO, THE COURT HOUSE TO
ANSWER UNTO THE STATE OF FLORIDA ON AN INFORMATION/ INDICTMENT FILED AGAINST HIM/HER
BY THE STATE ATTORNEY FOR THE-COUNTY OF PASCO FOR:
RV'S BOATS, TRAILERS  .. cs (ETA/ ARRAIGNMENT -32/17/2015)

AND YOU HAVE THEN AND THERE THIS WRIT, 3° 4 eu OS

; 4
4 4,

If IS ORDERED THAT BOND BE, AND. THE ~~ WITNESS: © 4

SAME I3 HEREBY SET AT SEE BELOW : o - PAULA, S, O‘NETE

SUBJECT TO COMMITTING MAGISTRATE / CLERK" OF SAID COURT AND THE
IN DEFAULT GF POSTING SAID-HOND, Al” SEAL’ ‘OF SAID COURT AT THE

THE SAID DBFENDANT .IS” REMANDED
THE CUSTODY OF. THE ‘SHERIFF UNT,

  
 
 

 

cT0l1 $113

ee oe ke we ok ke Oe eK OK ek Ok ek kk ek
RECEIVED THIS CAPIAS THIS DAY OF 729 , AND RETURNED THE SAME TO
THE COURT THIS DAY OF 120 .

EXECUTED BY ARRESTING THE WITHIN NAMED DEFENDANT
UNEXECUTED AS THE SUBJECT WAS NOT LOCATED FOLLOWING A DILIGENT SEARCH .
UNEXECUTED AS PER ORDER OF THE COURT

DEFENDANT'S CURRENT ADORESS:

 

SHERIF F

 

COUNTY, FLORIDA

 

ORIGINAL-RETURN TO CLERK FOLLOWING EXECUTION
WHITE - STATE ATTORNEY BY -
WHITE COPY - CLERK DEPUTY SHERIFF

 

 
